            Case 1:20-cv-01460-TMD Document 8 Filed 12/14/20 Page 1 of 9




                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS


BASIA EL BEY, Administrator of                )
Tribal Administration Trust,                  )
                                              )
               Plaintiff,                     )
                                              )              No. 20-1460C
       v.                                     )              (Chief Judge Roumel)
                                              )
THE UNITED STATES,                            )
                                              )
               Defendant.                     )


                DEFENDANT’S MOTION TO DISMISS PRO SE COMPLAINT

       Pursuant to Rules 41(b) and 12(b)(6) of the Rules of the United States Court of Federal

Claims (RCFC), defendant, the United States, respectfully requests the Court to dismiss the

complaint filed by pro se plaintiff, Basia El Bey, Administrator of Tribal Administration Trust,

for failure to prosecute, and failure to state a claim upon which relief can be granted. In support

of this motion, we rely upon the complaint, the following brief, and the attached appendix.1

                                 STATEMENT OF THE ISSUES

       1.      Whether the plaintiff trust may be represented pro se.

       2.      Whether the complaint fails to state a claim upon which relief can be granted.

                                         BACKGROUND

I.     Plaintiff’s Allegations

       Plaintiff Basia El Bey, administrator of Tribal Administration Trust, seeks “One Million

Dollars against each defendant,” for a total of $24 million. Complaint, ¶ 1; see also id. at page 3

(“Order for Relief,” ¶ a). Mr. Bey asserts that several individuals infringed a copyright, as



       1
         We are filing an identical motion to dismiss in Case No. 20-1459, which was initiated
with an identical complaint from the same plaintiff.
           Case 1:20-cv-01460-TMD Document 8 Filed 12/14/20 Page 2 of 9




retaliation, after they were involved in a “lawsuit starting March 2020”2 for false arrest, among

other things. Id. ¶¶ 4, 12. Mr. Bey further asserts that these individuals, referred to collectively

as “Texas,” are agents of the United States. Id., ¶¶ 4-6. Mr. Bey identifies the alleged copyright

as “reference number CLCN-021919828466-APH.” Id., ¶ 7.

II.    Mr. Bey’s Use Of “Sovereign Citizen” Tactics

       Mr. Bey’s complaint uses the frivolous legal tactics of the “sovereign citizen” movement.

See Gravatt v. United States, 100 Fed. Cl. 279, 282-83 (2011) (background on sovereign citizen

movement). “So-called sovereign citizens believe that they are not subject to [G]overnment

authority and employ various tactics in an attempt to, among other things, avoid paying taxes,

extinguish debts, and derail criminal proceedings.” Id. at 282. Common “sovereign citizen”

tactics include the use of UCC filings and copyright claims regarding one’s own name. E.g.,

Monroe v. Beard, 536 F.3d 198, 203 n.4 (3d Cir. 2008) (discussing both UCC filings and

copyright); United States v. Davis, 545 F. App’x 513, 517 (7th Cir. 2013) (copyright); United

States v. Graham, No. 19CR1852SRNKMM, 2020 WL 614808, at *3 (D. Minn. Feb. 10, 2020)

(copyright); Gravatt, 100 Fed. Cl. at 283 (UCC filings). “Sovereign citizens” often claim that

they have two distinct identities — a real person, and a “strawman” identity written in all capital

letters — with the Federal Government having no power over the real person. See Monroe, 536

F.3d at 203 n.4; McLaughlin v. CitiMortgage, Inc., 726 F. Supp. 2d 201, 210 (D. Conn. 2010).

       In this case, Mr. Bey alleges wrongdoing by several individuals identified by both a

normal name, and a capitalized “dba [doing business as]” name. Complaint, ¶ 4. Mr. Bey styles

himself as the “Administrator of Tribal Administration Trust” (the “trust”). See generally


       2
       As we discuss below, this likely refers to El Bey et al. v. Dominguez et al., No. 2:20-cv-
00073-Z-BQ (N.D. Tex.) (El Bey I).


                                                  2
            Case 1:20-cv-01460-TMD Document 8 Filed 12/14/20 Page 3 of 9




Complaint. Mr. Bey claims that the “trust” owns a copyright, as reflected in Uniform

Commercial Code (UCC) Filing No. 18-7639746344. Complaint, ¶¶ 7-8.3 That UCC filing lists

dozens of names — with the same address — as “debtors” of the “Tribal Nations United

Ministries Trust©.” A1-27.4 The UCC filing includes a declaration that “all [m]embers,

[m]inisters, [p]astors, and [t]eachers” (1) are “[i]ndigenous Native American Indians from

multiple tribes,” including “the Mysterious Picts Tribe of Europe” and “the Twelve Tribes of

Israel; (2) “agree[ ] to be held in trust by Tribal Nations United Ministries Trust©,” in order to be

“protected under Ecclesiastic law,” “International Law” and “Common Law”; and (3) declare

their intentions to be “AN AMERICAN NATIONAL, NOT A CITIZEN” of the United States.

A1-3. The UCC filing also asserts that “violators agree to and will be required to satisfy

damages of One Million Dollars” for committing various offenses. A8-9. These statements in

the complaint and the UCC filing are hallmarks of the “sovereign citizen” movement.5




       3
        As we explain below, the copyright number in paragraph 7 of the complaint appears
inauthentic.
       4
           “A_” refers to the appendix attached to this brief.
       5
         The complaint also mixes in a few traits of the related “Moorish” movement. See
Murakush Caliphate of Amexem, Inc. New Jersey, 790 F.Supp.2d 241, 242-245 (D.N.J. 2011)
(describing interrelationship between sovereign-citizen and Moorish movements). The Moorish
movement claims a connection to certain tribes, and may use “El” and “Bey” in their names.
E.g., Johnson-Bey v. Lane, 863 F.2d 1308, 1309 (7th Cir. 1988). Some “Moorish” adherents
claim they are protected from United States law by 18th-century treaties with Morocco. See Bey
v. Indiana, 847 F.3d 559, 560-61 (7th Cir. 2017).


                                                   3
          Case 1:20-cv-01460-TMD Document 8 Filed 12/14/20 Page 4 of 9




III.   Related Pending Litigation Involving Andre Pierre Harris aka “Hasseh El Bey,” And
       Ronald Clifton Stovall aka “El Yumbe El Bey”

       This case appears related to another lawsuit pending before the United States District

Court for the Northern District of Texas, El Bey et al. v. Dominguez et al., No. 2:20-cv-00073-Z-

BQ (N.D. Tex.) (El Bey I).

       The cases appear related for several reasons. First, the plaintiffs in El Bey I use the same

address for service as the plaintiff in this case. See A28. Second, all of the individual defendants

listed in El Bey I are also listed in paragraph 4 of the complaint here: Conrad Dominguez,

Phillip Ayala, Suzie Wittenton, Chad Harris, Mark Groneman, Roger Morris III, Ron Joy, Brent

Warden, Don Allred, Ronald Kent Birdsong, Shawn Ballew, Justin Watts, and Warren Kenneth

Paxton Jr. Compare A28-32 and A41 with Complaint, ¶ 4.

       Third, the plaintiffs in El Bey I, as well as the named plaintiff here, are all listed in the

UCC filing referred to in the complaint here. See Complaint, ¶¶ 7-8; A1-27. The El Bey I

plaintiffs initially called themselves “Hasseh El Bey” and “El Yumbe El Bey.” A28. Hasseh El

Bey and El Yumbe El Bey were eventually identified by the District Court as fictitious names

used by Andre Pierre Harris and Ronald Clifton Stovall, respectively. A49 n.1-2. Those

individuals, as well as our named plaintiff here, “Basia El Bey,” are “debtors” of the “Trust©”

from the UCC filing mentioned in the present complaint. See Complaint, ¶¶ 7-8; A21 (Basia El

Bey); A3 (Andre Pierre Harris); A16 (Ronald Clifton Stovall); A20 (“Andre Pierre Harris-El

Bey”); A27 (“Ronald Clifton Stovall-El Bey”).

       Fourth, we have identified several other connections between the name “Basia El Bey”

and the plaintiffs in El Bey I (Andre Pierre Harris aka “Hasseh El Bey,” and Ronald Clifton

Stovall aka “El Yumbe El Bey,” A49 n.1-2). “Basia El Bey” is the service-of-process agent for

“Andre P. Harris LLC,” a California business entity. A77. “Basia El Bey” is listed as an

                                                  4
          Case 1:20-cv-01460-TMD Document 8 Filed 12/14/20 Page 5 of 9




executive of “A&K Legacy LLC,” an Oklahoma business entity controlled by “Ronald

Stowvall.” A77. On May 31, 2018, “Hasseh El Bey” filed a complaint with the United States

District Court for the Central District of California as a “trustee” on behalf of Andre Pierre

Harris, “Basia El Bey,” and others. A80. On January 18-19, 2019, “Hasseh El Bey” filed

statements listing Hasseh El Bey, Basia El Bey, and Andre Pierre Harris as fictitious business

names of a trust. A102. And, “Andre P. Harris-El Bey” has either registered or attempted to

register the phrase “El Bey” as a trademark. A95-96.

       Finally, El Bey I appears related to the case here because the present complaint alleges

retaliation for a March 2020 lawsuit, Complaint, ¶ 12, and El Bey I began on March 24, 2020.

A41. Thus, El Bey I appears related to this case.

IV.    The Events That Led To El Bey I

       In El Bey I, the plaintiffs allege that their Constitutional rights were violated when they

were arrested in December 2019, in Oldham County, Texas, while they were traveling on “tribal

government ministerial business” in an “Indian tribal government non-commercial not-for-hire

private vehicle.” See A41-48. They were stopped by a patrolman for speeding on a highway,

and for passenger Hasseh El Bey not wearing a seatbelt. A49. Upon smelling marijuana, the

patrolman called for two more officers as backup. A50. The three patrolmen then searched the

car and found more than a pound of marijuana. A50. The plaintiffs were arrested for possession

of marijuana, and giving false names to law enforcement. A50. The plaintiffs remained in jail

for approximately seven days until they posted $10,000 bail. See A50; see also A45, ¶¶ 42-43

(alleging confinement from December 10-17, 2019). They initiated El Bey I against dozens of

law-enforcement and court officials who they viewed as connected to their traffic stop, booking

process, and probable cause / bail hearing. A50-51.


                                                 5
           Case 1:20-cv-01460-TMD Document 8 Filed 12/14/20 Page 6 of 9




                                             ARGUMENT

I.      Legal Standards

        A motion to dismiss pursuant to RCFC 12(b)(6) will be granted if the facts asserted in the

complaint do not entitle the plaintiff to a legal remedy. Lindsay v. United States, 295 F.3d 1252,

1257 (Fed. Cir. 2002). The complaint must contain a “short and plain statement of the claim

showing that the pleader is entitled to relief.” RCFC 8(a)(2). The factual allegations must “raise

a right to relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007). In ruling upon a motion to dismiss pursuant to RCFC 12(b)(6), the Court is “obligated to

assume all factual allegations to be true and to draw all reasonable inferences in plaintiff’s

favor.” Henke v. United States, 60 F.3d 795, 797 (Fed. Cir. 1995).

II.     The Court Should Dismiss The Complaint For Lack Of Prosecution Because A Trust
        May Not Proceed Pro Se

        The Court should dismiss the complaint for lack of prosecution because Mr. Bey is filing

this action on behalf of a trust, as its administrator, and pro se litigants may not represent

business associations. RCFC 83.1(a)(3) (“An individual who is not an attorney . . . may not

represent a corporation, an entity, or any other person in any proceeding before this court.”); Alli

v. United States, 93 Fed. Cl. 172, 176 (2010) (“The rule precluding non-attorneys from

representing corporations is clear and unqualified and does not contemplate exceptions.”

(internal quotations and ellipses omitted)); James A. Williams Tr. v. United States, No. 10-753T,

2011 WL 6888650, at *2 n.5 (Fed. Cl. Dec. 29, 2011) (“Mr. Williams may not represent the

interests of the trust in a pro se capacity[.]”).

        There may be a limited exception to this rule when an estate administrator is the sole

beneficiary of an estate with no creditors. E.g., Guest v. Hansen, 603 F.3d 15, 21 (2d Cir. 2010)

(“We hold that the administrator and sole beneficiary of an estate with no creditors may appear

                                                    6
           Case 1:20-cv-01460-TMD Document 8 Filed 12/14/20 Page 7 of 9




pro se on behalf of the estate.”); Malone v. Nielson, 474 F.3d 934, 937 (7th Cir. 2007) (“[I]f the

administrator is not the sole beneficiary of the estate, then he or she may not represent the estate

in court.”). Even assuming the Court were to adopt this exception, it would not apply here. The

“trust” identified in the complaint purports to represent several people, not just one. See

Complaint, ¶ 8; A1-27. Therefore, plaintiff cannot proceed pro se, and the Court should dismiss

the case for lack of prosecution. See RCFC 41(b); Alli, 93 Fed. Cl. at 177 (“Where a corporate-

plaintiff fails to obtain counsel, the ordinary remedy is to dismiss its complaint for lack of

prosecution.”).

III.    Mr. Bey Fails To State A Claim Upon Which Relief Can Be Granted

        In the alternative, the complaint should be dismissed pursuant to RCFC 12(b)(6) for

failure to state a claim upon which relief can be granted. The complaint does not contain factual

allegations that “raise a right to relief above the speculative level,” Bell Atlantic, 550 U.S. at 555,

for at least three reasons.

        First, Mr. Bey has not shown that he has a registered copyright. Mr. Bey cannot proceed

with a copyright-infringement claim without a registered copyright claim. 17 U.S.C. § 411(a);

Reed Elsevier, Inc. v. Muchnick, 559 U.S. 154, 157-58 (2010); Ford Motor Co. v. United States,

635 F.3d 550, 554 (Fed. Cir. 2011) (recognizing that “the Supreme Court held that . . . copyright

registration is a precondition to filing a valid infringement claim”); Roberson v. United States,

115 Fed. Cl. 234, 241 (2014) (“To maintain an infringement suit . . . a plaintiff must first satisfy

a procedural prerequisite; that is, a party must register his or her copyright with the United States

Copyright Office.”); Keehn v. United States, 110 Fed. Cl. 306, 334 (2013) (“As a condition to

bringing suit for copyright infringement, a plaintiff must establish that the copyright has been

registered, applied for, or denied”).


                                                  7
           Case 1:20-cv-01460-TMD Document 8 Filed 12/14/20 Page 8 of 9




       Here, Mr. Bey has not presented a copyright-registration certificate, and the alleged

copyright number — “CLCN-021919828466-APH,” Complaint, ¶ 7 — appears inauthentic.

Registered copyright numbers cannot exceed 12 characters, and begin with only two or three

letters. See Johnson v. Carter, No. CV 18-447, 2018 WL 2267824, at *2 (W.D. Pa. May 16,

2018) (taking judicial notice of the fact that “copyright registration numbers must have a total of

12 characters”); A97 (research guide from U.S. Copyright Office website stating “All Copyright

registration numbers must have a total of 12 characters . . . . Type 2 letters followed by 10

numbers, or 3 letters followed by 9 numbers”); A99 (U.S. Copyright Office online catalog,

stating “Registration numbers must be 12 characters long. Type 2 letters followed by 10 digits,

or 3 letters followed by 9 digits . . . .”). The number in the complaint contains too many

characters, and begins with too many letters. Thus, Mr. Bey has not shown that he has a

registered copyright

       Second, the complaint does not identify what the alleged copyright protects, let alone

something that could be copyrighted. The referenced UCC document appears to identify the

copyrighted work as the “Tribal Nations United Ministries Trust©.” Complaint, ¶ 8; A1-27.

Words and short phrases such as names, titles, and slogans cannot be protected by copyright. 37

C.F.R. § 202.1(a); e.g., Miles v. United States, No. 14-416C, 2014 WL 5020574, at *3, *4 n.7

(Fed. Cl. Oct. 6, 2014) (rejecting pro se plaintiff’s claim that his name had copyright protection).

       Finally, the complaint provides no explanation of how the alleged copyright was

infringed. To attempt to connect the allegations to the United States, the complaint asserts,

nonsensically, that “Texas” is an agent of the United States. Complaint, ¶¶ 5-6.6 In any event,



       6
         This Court’s jurisdiction to entertain copyright infringement claims is limited to
infringement “by the United States, by a corporation owned or controlled by the United States, or
                                                 8
           Case 1:20-cv-01460-TMD Document 8 Filed 12/14/20 Page 9 of 9




the complaint fails to identify any infringing act by anyone. These “unadorned, the-defendant-

unlawfully-harmed me accusations” do not satisfy RCFC 8. Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). For these reasons, the complaint should be dismissed for failure to state a claim upon

which relief can be granted. RCFC 12(b)(6).

                                           CONCLUSION

       For the foregoing reasons, we respectfully request the Court to dismiss the complaint for

failure to prosecute, or in the alternative, for failure to state a claim upon which relief can be

granted.

                                                       Respectfully submitted,

                                                       JEFFREY BOSSERT CLARK
                                                       Acting Assistant Attorney General

                                                       ROBERT E. KIRSCHMAN, JR.
                                                       Director

                                                        /s/ Deborah A. Bynum
                                                       DEBORAH A. BYNUM
                                                       Assistant Director

                                                        /s/ Joshua A. Mandlebaum
                                                       JOSHUA A. MANDLEBAUM
                                                       Trial Attorney
                                                       Commercial Litigation Branch
                                                       Civil Division
                                                       Department of Justice
                                                       P.O. Box 480
                                                       Ben Franklin Station
                                                       Washington, D.C. 20044
                                                       Tel: (202) 305-3091
                                                       Fax: (202) 353-0461
                                                       joshua.a.mandlebaum@usdoj.gov

December 14, 2020                                      Attorneys for Defendant



by a contractor, subcontractor, or any person, firm, or corporation acting for the Government and
with the authorization or consent of the Government[.]” 28 U.S.C. § 1498(b).
                                                   9
